Citation Nr: 0808083	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for a sleep disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran had active service from February 1992 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In January 2007, the Board remanded 
the claim for additional development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  

In January 2008, the Board received additional evidence from 
the appellant that was not previously of record.  A 
supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  

To avoid a remand, in February 2008, the Board notified the 
appellant that it could not adjudicate her claim without a 
waiver of RO review.  That same month, the appellant's 
response was received, in which she indicated that she 
desired to have her claim remanded to the agency of original 
jurisdiction for review.  Given the foregoing, on remand, the 
RO must review the new evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id.  

The Board further notes that in a recent decision, 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court held that a 38 U.S.C. 
§ 5103(a) notice requires that the Secretary notify the 
claimant inter alia that to substantiate an increased 
rating claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant 
must be notified that should an increase in disability 
be found, a disability rating will be determined by 
applying relevant DCs, which typically provide for a 
range in severity of a particular disability from 0% to 
as much as 100% (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their 
severity and duration, and their impact upon employment 
and daily life; and that the notice must also provide 
examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, neither the February 2005 VCAA notice, nor the 
January 2007 VCAA notice, appears to conform to the 
requirements as set forth in Vazquez-Flores.  On Remand, the 
veteran must be afforded a corrective VCAA notice letter that 
conforms to the Court's decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475.  In particular, compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  A copy of this 
notification must be associated with the 
claims folder. 

2.  Readjudicate the issue on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
supplemental statement of the case (SSOC) 
in September 2007.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



